Citation Nr: 0802119	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post arthroscopy of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post surgery for ruptured sigmoid diverticulitis.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
April 2004 in the United States Army. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The issue of entitlement to degenerative disc disease of the 
lumbar spine has been withdrawn, as indicated by October 2005 
Appeal Status Election form, and is no longer a part of this 
appeal..  The Board will therefore not discuss that issue.  


FINDINGS OF FACT

1.  Service-connected left knee disability has been 
manifested throughout the appeal period by constant knee 
pain, fatigue, crepitus, and a range of motion from 0 to 90 
degrees without pain and 90 to 110 degrees with pain; 
instability is not shown.

2.  The veteran's diverticulitis is currently stable and only 
productive of mild symptomatology of intermittent symptoms of 
partial small bowel obstruction, including intermittent 
abdominal pain, nausea, vomiting, and diarrhea.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5259-
5261 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for a ruptured sigmoid diverticulitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.114, 
Diagnostic Codes 7399-7327 (2007).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
March of 2004.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran was notified in a May 2004 
rating decision that a 10 percent evaluation had been 
assigned as of May 2004.  An explanation for this 
determination was provided in that decision.  The Board finds 
that this action effectively satisfies VA's requirements in 
view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the 
claim(s).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Left Knee 

The service-connected left knee disability has a rating of 10 
percent disabling under Diagnostic Codes 5299-5261, effective 
May 2004.  The veteran injured his left knee from a parachute 
jump in September 1993.  He underwent left knee arthroscopy 
in November 1993 with debridement of posterior horn of the 
medial meniscus.  The diagnosis was partial anterior cruciate 
ligament tear left knee, bucket handle tear, posterior horn 
of the medial meniscus, grade 4 osteochondral defect, and 
left medial femoral condyle, as indicated by the service 
medical records. 
 
The veteran's range of motion was from 0 to 110 degrees on a 
VA examination dated in March 2004.  The examination also 
noted crepitus.  The examiner found that there was no soft 
tissue swelling, effusion, tenderness, guarding, redness, 
heat, instability, weakness, abnormal movement, spasm, pain 
on motion, pain against resistance.  There was limited pain 
on repeated movement range of motion.  Flexion was from 0 to 
110 degrees.  Extension was 0 degrees.  There was no varus or 
valgus deformity.

According to the June 2005 VA compensation examination 
report, the residuals of a service-connected left knee injury 
are currently manifested by constant knee pain, locking, 
stiffness, and fatigability.  He wears a brace and takes 
Motrin for pain.  The examiner noted that the left knee 
showed "hardly visible arthroscopic scars."  Left knee 
showed no effusion or deformity, but there was tenderness on 
the medial aspect of the patella.  The examiner mentioned 
that there was crepitus on motion of the left knee.  The 
range of motion is 0 to 90 without pain and 90 to 110 degrees 
with pain.  Repetition showed no incoordination or weakness.  
The veteran complained of fatigue and pain.  The Lachman's, 
McMurray's and anterior drawers tests for ligament 
instability were all negative.  The toe and heal walk were 
noted to be normal.  The examiner diagnosed degenerative 
changes left knee status post knee surgery with limitation of 
motion. 
 
Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings is rated on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007). 
 
Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows:  flexion 
limited to 15 degrees is 30 percent. Flexion limited to 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is not compensable.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 
(2007). 
 
Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows:  extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 15 
degrees is 20 percent.  Extension limited to 10 degrees is 10 
percent.  Extension limited to 5 degrees is 0 percent.  38 
C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2007). 
 
Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2007). 
 
Comparing the left knee manifestations noted above with the 
criteria of the rating schedule, the criteria for a rating 
greater than 10 percent for limitation of flexion under 
Diagnostic Codes 5299-5261 are not more nearly approximated.  
The pain-free range of motion to 90 degrees in flexion simply 
precludes a rating higher than the 10 percent already 
assigned, even considering additional functional impairment 
due to painful flare-ups and the tenets of DeLuca.  
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

After considering all the evidence of record, the Board finds 
that a rating in excess of 10 percent is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5261.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied. 

IV.  Ruptured Sigmoid Diverticulitis

The veteran is seeking a rating higher than 10 percent for 
his service-connected diverticulitis.  He essentially 
contends that the symptomatology associated with his 
diverticulitis is more severe than currently evaluated. 

The RO has rated the veteran's service-connected ruptured 
sigmoid diverticulitis as 10 percent disabling under 
Diagnostic Codes 7399-7327, effective May 1, 2004.  See 38 
C.F.R. §§ 4.20, 4.27 (2007).  The RO assigned 10 percent for 
the pulling pain during movements of the body, or occasional 
episodes of colic, nausea, constipation, or abdominal 
distensions.  
 
The service medical records show that the veteran underwent 
surgery for diverticulitis with perforated colon in September 
1997.  

On a VA examination in May 2004, the veteran told the 
examiner that he has abdominal cramps with diarrhoea and 
vomiting two to three times a year.  He mentioned that he has 
had hemorrhoids for the last 10 to 15 years and has 
intermittent hematochezia.  The examiner noted that the 
diverticulitis with perforation has resolved completely; and, 
that the residual symptoms are likely to be secondary to 
sequelae related to colon resection and surgical management. 

He was admitted to the emergency room in February 2005 at 
WellSpan Health where he was diagnosed with frank ileus and 
shown to have small bowel obstruction.  He underwent an 
exploratory laparotomy, resection of a portion of the small 
bowel, extensive lysis of adhesions and a staple repair of 
the enterotomy.

On VA examination in June 2005, the veteran told the examiner 
that since the surgery he had episodes of intermittent 
abdominal pain, nausea (every three days), vomiting (every 
three days), and diarrhea (once per week).  The examiner 
noted that veteran returned to his baseline symptomatology of 
flatulence, diarrhea, and abdominal pain.  The examiner 
conducted a physical examination where he found a well 
developed nourished male with no acute distress.  The 
examiner noted that the veteran was antalgic with no 
ambulatory aids.  The examiner diagnosed the veteran with 
status post surgery for ruptured sigmoid diverticulitis, 
status post exploratory laparotomyin 2005 for small bowel 
obstruction secondary to extensive adhesions with enterotomy.  
He opined that the residuals of this surgery are tender scars 
and intermittent symptoms of partial small bowel obstruction.

A diverticulum is an abnormal pouch opening from a hollow 
organ, such as the intestine, and diverticulosis is an 
intestinal disorder characterized by the presence of many 
diverticula.  Kirwin v. Brown , 8 Vet. App. 148, 152 (1995); 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 499, 500 (28th ed. 
1994). Diverticulosis is an abnormality, but not a 
disability.  However, if diverticula become infected and 
inflamed, the condition is diverticulitis which is a 
disability for VA compensation purposes.  See 38 C.F.R. § 
4.114, Diagnostic Code 7327.  

Diagnostic Code 7327 specifically applies to diverticulitis.  
However, that code section does not contain rating criteria, 
but provides for rating by analogy to irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability picture.  The primary 
symptomatology associated with the veteran's diverticulitis 
has been intermittent symptoms of abdominal pain, nausea, 
vomiting, and diarrhea. The evidence consistently shows that 
the veteran is well nourished.

Diagnostic Code 7319 provides for a 10 percent evaluation for 
moderate irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) manifested by frequent episodes of bowel 
disturbance with abdominal distress.  Assignment of a 30 
percent evaluation is warranted when there is severe 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
The veteran's symptomatology more closely approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
7319 for moderate irritable colon syndrome manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  The symptoms do not more approximate the criteria 
for a 30 percent evaluation as there is no indication of 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress. 
 
Diagnostic Code 7301 applies to peritoneal adhesions. 
However, the veteran has not been diagnosed with peritoneal 
adhesions.  The Board stresses that the recent evidence of 
record do not demonstrate that he has any adhesions of the 
peritoneum, that he has recurring episodes of duodenal or 
marginal ulcer, that hypertrophic gastritis is associated 
with multiple eroded or ulcerated areas and symptoms, or that 
he has severe diarrhea with more or less constant abdominal 
distress; thus, a rating greater than the currently assigned 
10 percent is not warranted under Diagnostic Code 7301.

There also is not basis for assigning a higher evaluation 
under any other potentially applicable diagnostic code.  The 
evidence does not show more than considerable or moderately 
severe impairment to health such as that contemplated by 
ratings higher than 10 percent under the criteria for 
ulcerative colitis (which is not clinically demonstrated) or 
resection of the large intestine.  See 38 C.F.R. §§ 4.112, 
4.114, Diagnostic Codes 7323, 7329 (2007). 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

Overall, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post arthroscopy of the left knee, is denied.

Entitlement to an initial rating in excess of 10 percent for 
status post surgery for ruptured sigmoid diverticulitis, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


